               Case 1:19-cr-00602-RA Document 58 Filed 04/07/21 Page 1 of 1

                                                                   USDC-SDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                      DOC#:
                                                                   DATE FILED:
 UNITED STATES OF AMERICA,

                         v.                                           19-CR-602 (RA)

 MICHAEL HILD,                                                            ORDER

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         The final pre-trial conference, currently scheduled for April 8, 2021, is hereby adjourned until

April 9, 2021 at 2:00 pm. The conference will be held in Courtroom 110 at 40 Foley Square. The public

may access this hearing by calling (888) 363-4749 and entering the access code 1015508#.

SO ORDERED.

Dated:      April 7, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
